Citation Nr: 1040370	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-46 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. 
§ 1151, for additional disability as a result of August 2007 
hernia repair surgery at a VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to 
August 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2008 rating decision in which the RO denied the 
Veteran's claim for compensation benefits, pursuant to 38 
U.S.C.A. § 1151, for additional disability as a result of August 
2007 hernia repair surgery at a VA medical facility.  The Veteran 
filed a notice of disagreement (NOD) in March 2009, and the RO 
issued a statement of the case (SOC) in September 2009.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in October 2009.  

In July 2010, the Veteran testified during a hearing before RO 
personnel at the RO; a transcript of the hearing is of record.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

In his October 2009 substantive appeal, the Veteran requested a 
Board hearing at the RO (a Travel Board hearing).  Pursuant to 38 
C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  As the RO schedules 
Travel Board hearings, a remand of this matter is warranted in 
accordance with the Veteran's request.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
his October 2009 request.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing.  
See 38 C.F.R. § 20.704(b) (2010).  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


